Appellant's first assignment of error is as follows: "The court erred in its order consolidating with this cause No. 3522, styled A.J. Loyd, administrator, v. Henry Dickenson et al., and in overruling plaintiff's objection thereto. 1st. Because no two of these suits were brought by the same plaintiff against the same defendants. 2d. Because no two of these suits were brought by the same plaintiff against several defendants. 3d. Because the two suits are for distinct and separate purposes, and cannot be joined. The plaintiff's cause of action is foreclosure against R.G. Phillips, and the cause of action in No. 3522 is to remove cloud from title."
The suit of the administrator to remove the clouds from the title to the property by reason of the mortgage was not improperly consolidated with the suit of appellant to foreclose the mortgage.
It is true that appellant sought to foreclose its mortgage against Phillips and the heirs of Blasingame, but, at the same time, the land had been inventoried by the administrator as assets of the Blasingame estate, and if it was, in fact, the property of the estate, the mortgage of appellant could not be foreclosed against it in an independent suit in the District Court, but the County Court would have jurisdiction of the matter.
If, on the contrary, the estate did not own the property, but it was owned by R.G. Phillips, then appellant could foreclose its mortgage upon it, and the administrator would fail in his suit to remove cloud from the title.
2. In the second and third assignments of error, appellant complains *Page 200 
that the court allowed the certiorari proceeding, instituted by the First National Bank of Waxahachie against Henry Dickenson, by which it was sought to reclassify the claims of appellant against the estate of Blasingame, to be consolidated with this suit to foreclose his mortgage, and also allowed said bank to intervene in said cause.
The bank, as a fourth class creditor of the Blasingame estate, had a right to contest the classification of appellant's claim in the County Court, and to revise such classification by certiorari, if improperly made. But the suit of appellant, by which it sought to foreclose its mortgage against R.G. Phillips, is a wholly different proceeding, with which the bank has no concern.
If the land in controversy should, upon a fair trial on the merits, be found to be the property of the estate of Blasingame at the time of the death of said decedent, then appellant, as well as the bank and all other creditors of that estate, must proceed in the County Court to probate their debts in due order, and all claims against such estate must be paid off out of its assets in the order in which they are classified.
But, if it should be found that the title was in R.G. Phillips at the time of Blasingame's death, the Mortgage Company could foreclose its mortgage against him and would not be compelled to seek a foreclosure in the County Court. The debt being against the estate of Blasingame, the company had a right to present its claim in the County Court for probate against the estate in order to get its pro rata of payment out of the general assets of such estate, if any, and, its claim being established, it could also pursue its lien against Phillips in another forum, and foreclose its mortgage against him if the title to the land should be in him. The bank has no concern with the claim of appellant, except in so far as it attempts to reach assets of the estate of Blasingame. Nothing of the kind is sought in this case. On the contrary, if the land is found to belong to the estate of Blasingame, appellant fails in its suit. The second and third assignments of error, in so far as they affect the bank, or others seeking to re-classify the claim of appellant, are well taken.
3. The fourth and fifth assignments will be considered together. They complain at the refusal of the court to render judgment in favor of appellant foreclosing its mortgage as prayed for. If the conclusions of fact found by the court below are correct (and they are not controverted), the second mortgage on the land was foreclosed during the lifetime of Blasingame, and his equity of redemption extinguished; the land was bought by R.G. Phillips, who paid the purchase money and the trustee executed to him a deed. We must presume from the findings of the court that the sale was regularly and legally made, and that title to the property became vested in Phillips, subject to the first mortgage. The title being so vested at the time of Blasingame's death, appellant cannot be forced into the Probate Court to foreclose its mortgage against that estate, but, having gone there and established its debt, it can foreclose its mortgage in the District Court against R.G. Phillips. *Page 201 
It is contended by appellees that Phillips having filed a disclaimer, it operates as an abandonment of the title, and that the administrator of Blasingame being in possession, the title becomes vested in the estate. The rights of third parties cannot be divested by such abandonment. It is true, that appellant having proved up its claim against the estate of Blasingame more than twelve months after the letters of administration were granted, such claim would be properly classed as a fifth class claim, and cannot be satisfied out of any assets of that estate until after all claims of the first, second, third and fourth class are satisfied. Rev. Stats. art. 2015; Buchanan v. Wagnon, 62 Tex. 375; Jenkins v. Cain,72 Tex. 91. But the probate of such claim against the estate does not prevent appellant from enforcing its mortgage lien against the lands, if the equity of redemption had passed out of Blasingame before his death and became vested in Phillips.
Can the rights of appellant to foreclose its mortgage against the property in the hands of Phillips be taken away by his disclaimer or abandonment of the title? In the leading case, in this State, upon the subject of abandonment, it was said by Judge Wheeler: "Legal rights, when once vested, must be divested according to law, but equitable rights may be abandoned. Picket v. Dowdall, 2 Wn. (Va.) 106. Yet, if a person having the disposing power absolutely, does an act, sufficient in itself legally to divest his title, with the express intention of relinquishing and abandoning the property, it is not easy to perceive why he may not do so. Abandonment is the relinquishment of a right — the giving up of something to which one is entitled. If the owner sees proper to abandon his property, and evidences his intention by an act legally sufficient to vest or divest the ownership, why may he not do so in the case of land, as well as of a chattel. . . . . . . .
"It would seem, that there is nothing in principle, to prevent the owner from abandoning his right of property in land, provided the intention to do so be evidenced by an act or deed legally sufficient to operate a divestiture of his title." Dikes v. Miller, 24 Tex. 424-425; 25 Texas Sup., 281.
In referring to that case, our present learned Chief Justice of the Supreme Court said: "It would seem therefore, the question of the relinquishment of his title to land by a settler, under the colonization laws as they existed at the date of the transaction now under consideration, is very different from that of an abandonment of title by one holding under a patent from the State. This latter question was discussed in Dikes v. Miller, 24 Tex. 417, but was not decided. Yet the opinion in that case shows that the court were strongly inclined to hold that, although there was no officer in the State empowered to accept a deed of relinquishment, yet when such a deed was executed by a land owner and deposited in the general land office, it would be deemed a divestiture of title of the land so relinquished so far as he was concerned.
"The court then was treating of a title absolutely perfect in the grantee, *Page 202 
and applying it to the principles of a system of jurisprudence, which requires that conveyances of land shall be in writing.
"The doctrine that title may be divested by abandonment has been recognized by the courts of other states. It is, however, doubtful whether the point has ever been directly involved in any authoritative decision." 3 Wn. on Real Prop., book 3, chap. 2, sec. 5, (4th ed.) p. 61, et seq. Sideck v. Duran,67 Tex. 261, 262.
In the case of Hanrick v. Dodd, 62 Tex. 89, the court said:
"Under the Mexican law, as under the common law, an estate granted by the government cannot afterwards be divested upon mere surmise or suggestion. A formal conveyance, or a regular proceeding, is requisite. Dikes v. Miller, 25 Texas Sup., 289; Smith v. Shackleford, 9 Dana, (Ky.) 452; Robie v. Sedgwick, 35 Barb. (N.Y.) 329; Ferris v. Coover, 10 Cal. 617; Montgomery v. Bevans, 1 Saw., 653."
The statute of frauds requires that conveyances of land shall be in writing. While a party may divest himself of title to land, or rather he may become estopped from claiming title, by a disclaimer filed in a judicial proceeding, yet, it would be carrying the doctrine further than it could be sustained on principle, to hold that such a disclaimer or abandonment could defeat the right of a third party to foreclose a mortgage on the land in his hands. The disclaimer of Phillips does not vest title in the estate of Blasingame. In order to have that effect, if title was ever vested in Phillips, there must have been some act on the part of Phillips which would be held good as a conveyance of land. If the sale by the trustee was regular and vested the legal title to the land in R.G. Phillips, his subsequent abandonment or disclaimer could not re-vest the title in the estate of Blasingame so as to prevent appellant from foreclosing its mortgage on the land. If Phillips had acquired title to the land and had subsequently executed to the administrator of the estate of Blasingame a warranty deed to the property, it would have been like a new purchase of property, and he would have taken the property subject to all valid liens and mortgages then upon it.
Under our views of the case, we might make a final disposition of it here, but inasmuch as the case has been complicated on the trial by a consolidation with cause number 3523 and the injection of irrelevant issues, and the question as to whether the title was vested in Phillips under his purchase does not seem to have been fully developed in the court below, it is deemed proper to reverse the judgment and remand the case for a new trial, and it is so ordered.
Reversed and remanded.
Delivered May 23, 1896.
From the foregoing ruling and judgment of the Court of Civil Appeals Phillips, Loyd, the administrator of Blasingame's estate, Clemma Blasingame, the minor in possession of the homestead, and the First National Bank of Waxahachie prosecuted a writ of error; to obtain which *Page 203 
from the Supreme Court they averred that the ruling practically settled the case; that the sale of Phillips was regular; and that another trial could not change the result of the court's rulings.